Citation Nr: 1200952	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 20 percent evaluation assigned for service-connected residuals of lumbosacral strain.

The issue was remanded by the Board most recently in July 2010 for additional development and to address due process concerns.  The Board also denied entitlement to service connection for C4 to C5 disc herniation.  For the reasons to be discussed more fully below, the claim for increased rating must again be remanded.  

The Veteran requested a hearing before the Board in his June 2004 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for August 2006.  See May 2006 letter.  In a statement received in August 2006, the Veteran indicated that he wished to cancel his hearing.  The Board will proceed accordingly.  38 C.F.R. § 20.704(e) (2011). 

The issue of entitlement to service connection for depression appears to have been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.  

The Board previously remanded the claim in January 2008 and July 2010 in order for an adequate VA examination to be conducted.  In the most recent remand, the Board specifically noted that the examination needed to include specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back, and if pain on motion is observed, where it begins.  The Board also noted that information as to whether and to what extent the Veteran experiences any functional loss due to pain and/or any other symptoms noted during flare-ups and/or with repeated use was needed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the VA examination conducted in August 2010 reveals that it remains deficient in several respects.  First, while the VA examiner indicated that the Veteran had painful motion, he did not provide any information as to where (what degree) the pain began.  Second, while the VA examiner reported subjective complaints of fatigue and weakness, there was no discussion as to whether or not there was any objective evidence of weakness, excess fatigability, and/or incoordination.  These deficiencies must be rectified on remand.  

The Board notes that in its January 2008 remand, it indicated that if any intervertebral disc syndrome was noted, the examiner should comment on whether any such disability represented a progression of, or is otherwise associated with, the service-connected disability.  Review of the February 2009 VA examination reveals that the Veteran was diagnosed with lumbar strain; degenerative disc disease; and lumbar radiculopathy.  At the time of the August 2010 VA examination, he was diagnosed with lumbosacral strain; lumbar degenerative disc disease; and radiculopathy secondary to lumbar degenerative disc disease.  The February 2009 and August 2010 VA examinations were conducted by the same VA examiner.  On neither occasion was there any discussion as to whether the diagnosed lumbar degenerative disc disease represented a progression of, or is otherwise associated with, the service-connected residuals of lumbosacral strain.  This must be accomplished on remand.  

In light of the foregoing, and given the fact that the VA examiner who conducted the two previous VA examinations has failed to address the Board's instructions entirely, the claim is being remanded in order for a more adequate VA examination to be conducted by a different VA examiner.  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Health Care Upstate New York system, dated since October 2008.  

2.  When the foregoing development has been completed, schedule the Veteran for VA spine examination with an examiner different from the one who conducted the February 2009 and August 2010 examinations.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakened movement, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakened movement, excess fatigability, and/or incoordination during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner must discuss whether the previously diagnosed lumbar degenerative disc disease represents a progression of, or is otherwise associated with, the service-connected residuals of lumbosacral strain.  If the examiner determines that there is an etiological relationship between these disorders, the level of severity of the previously diagnosed lumbar radiculopathy must also be discussed (mild, moderate or severe).

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  The examiner should also comment on the presence and extent of any ankylosis.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim, under both the old and revised regulations governing the schedular criteria for rating diseases and injuries for the spine.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


